DOUGLAS, Judge
(dissenting).
This cause is being reversed because the trial court appointed additional counsel “in an abundance of concern and caution.” Banner, who was retained counsel for both Sapp and Prince, on the day of the trial, stated that he thought the defenses of the two were inconsistent. The statement of Mr. Banner to the court at the time of the appointment shows that their defenses were not inconsistent, because he stated that Prince, the appellant, claimed alibi and Sapp did not.
When additional counsel was appointed, the court stated, “And, the court, however, considers Mr. Tim Banner to be the lead counsel in both cases and be the attorney of record, but in abundance of concern and caution, the court has appointed Mr. Mel Bruder, considers [him] a very able attorney, to help in the case of Jimmy Eugene Prince.”
It appears from the record that appellant’s chief concern was not to be tried jointly with Sapp. In Thompson v. State, Tex.Cr.App., 447 S.W.2d 920, this Court held:
“An accused’s right to represent himself or select his own counsel cannot be mainipulated so as to obstruct the orderly procedure in the courts or to interfere with the fair administration of justice.”
Here, the trial judge was not informed of the position of the appellant or of his attorney until the trial date and the jury panel had been summoned.
*535The representation of both defendants in the joint trial violated no provision of law, nor did the trial judge’s refusal to grant the desired severance constitute error. No statutory provision was violated because of the joint trial. No previous conviction against Sapp or Prince was offered in evidence. Contrary to the allegation that their defenses were conflicting, their proof shows that their defenses were consistent.
Appellant and Sapp both testified. Appellant testified that he was playing cards at another place at the time of the offense. Sapp testified that he was present at the scene of the robbery but was an innocent bystander. He specifically testified that appellant was not one of the robbers and that he did not known him. Although the State introduced evidence that Sapp and appellant were arrested together, both denied this and testified that they were arrested separately.
A study of the record reflects that the team of Banner and Bruder competently represented the interests of the appellant; in fact, the record shows that the team performed in behalf of both defendants.1
A single motion was made in behalf of Sapp and Prince for a continuance. One motion for the two was made for an instructed verdict. Objections to the court’s charge were made jointly.
We should look at the entire record to see if there were conflicting defenses. The mere statement by retained counsel that the defenses were conflicting does not make them so. The allegation was rebutted by the same attorney in his following sentence that one claimed alibi and the other did not. No harm has been shown.
This case would be affirmed if the trial court had not appointed additional counsel to assist the attorney retained by appellant. The appointment of experienced and able counsel in addition to retained counsel should not be grounds for a reversal.

. The records in this Court show that Banner and Bruder have represented defendants who were tried jointly in many eases. There were no conflicts between counsel in the present case.